PER CURIAM.
Petitioner seeks certiorari review of an order finding him to be in civil contempt and committing him to jail for his failure to pay past due child support. We conclude that the trial court’s order is facially deficient in that it does not contain a finding that petitioner has the present ability to pay the purge amount. See Bowen v. Bowen, 471 So.2d 1274 (Fla.1985); Coogan v. Coogan, 662 So.2d 1380 (Fla. 1st DCA 1995). Moreover, we conclude that the record before this court would not support such a finding, had one been made. Accordingly, the petition for *468writ of certiorari is granted and the trial court’s order of contempt is quashed.
JOANOS, WOLF and VAN NORTWICK, JJ., concur.